                       UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

In re:
                                                        Case No. 20-20034-dob
         INSPIRED CONCEPTS, LLC,                        Chapter 11
                                                        Hon. Daniel Opperman
                  Debtor.



                  NOTICE OF APPEARANCE AND REQUEST FOR
                            SERVICE OF PAPERS

         PLEASE TAKE NOTICE that Brendan G. Best of Varnum LLP appears as

counsel for creditors Ovens, LLC, Cindy Belle, LLC, Hoss, LLC, JBT, LLC and

LaBelle Limited Partnership (the “Creditors”), and pursuant to F. R. Bankr. P.

2002 and 9010, requests that all notices given or required to be given in the above

case and all papers served in the above case be given to and served upon the

following:

                                     Brendan G. Best
                                     VARNUM LLP
                                160 W. Fort St., Fifth Floor
                                    Detroit, MI 48226
                                     (313) 481-7326
                                 bgbest@varnumlaw.com


         PLEASE TAKE FURTHER NOTICE that the foregoing request includes

not only notices and papers referred to in the rules specified above, but also

includes, without limitation, all orders and notices of any application, motion,


15858139_1.docx
  20-20034-dob        Doc 20   Filed 01/13/20   Entered 01/13/20 15:36:06   Page 1 of 2
petition, pleading, request, complaint or demand, whether formal or informal,

whether written or oral, and whether transmitted by mail, hand delivery, telephone,

facsimile, email or otherwise, that affects this case.

         This Notice of Appearance and Request for Service of Papers shall not be

deemed or construed to be a waiver of the Creditors’ rights (1) to have final orders

in non-core matters entered only after de novo review by a District Judge, (2) to

trial by jury in any proceeding so triable in these cases or any case, controversy or

proceeding related to these cases, (3) to have the District Court withdraw the

reference in any matter subject to mandatory or discretionary withdrawal, or (4)

any other rights, claims, actions, setoffs, or recoupments to which Creditors’ are or

may be entitled, in law or in equity; all of which rights, claims, actions, defenses,

setoffs and recoupments to which Creditors’ expressly reserve.

                                      Respectfully submitted,

                                      VARNUM LLP

                                      By: /s/ Brendan G. Best
                                            BRENDAN G. BEST (P66370)
                                            160 W. Fort St., 5th Floor
                                            Detroit, MI 48226
                                            (313) 481-7326
                                            bgbest@varnumlaw.com

                                             Attorneys for Creditors Ovens, LLC,
                                             Cindy Belle, LLC, Hoss, LLC, JBT, LLC
Dated: January 13, 2020                      and LaBelle Limited Partnership




15858139_1.docx
  20-20034-dob     Doc 20   Filed 01/13/20   Entered 01/13/20 15:36:06   Page 2 of 2
